DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I and the species shRNA, SEQ ID NO: 4, nucleic acid, adeno-associated virus, and myocardial infarct in the reply filed on 3/24/22 is acknowledged.  Due to the lack of art regarding the base claim 25, the species have been rejoined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-43, 45, and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating myocardial infarction via delivery of the specific Tjp1 inhibitors of the specification, does not reasonably provide enablement for a method for treating any heart disease where heart cell regeneration is beneficial.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The instant claims are directed to a method for treating any heart disease where heart cell regeneration is beneficial via delivery of any inhibitor of any Tjp1.
The specification discloses that Tjp1 levels are lower in the failing heart, but upregulated in dilated and ischemic cardiomyopathy (page 27).  The specification discloses that Tjp1 suppresses CM proliferation and regeneration following MI (page 27).  The specification discloses lentiviral (not naked) ZO-1 shRNA knockdown (shRNAs that are specifically targeted/complementary to a specific ZO-1 sequence) and subsequent CM proliferation, which is not commensurate in scope with the instant claims which are directed to treating any heart disease where heart cells regeneration is beneficial with any inhibitor of any Tjp1.
Heart cell regeneration would be beneficial for any subject including those with lower levels of Tjp1.  The claims read upon treating a heart disease in the failing heart, which would benefit from heart cell regeneration, although clearly inhibition of Tjp1 would not be beneficial in the species wherein Tjp1 levels are lower in the failing heart.
The specification does not draw an adequate nexus between delivery of any Tjp1 inhibitor alone and the predictable outcome of treatment of any heart disease that would benefit from heart cells regeneration.  The specification does not demonstrate that Tjp1 inhibition alone would in fact result in heart cell regeneration in any or all heart diseases of the claimed scope.
For example, Xue et al. (Int. J. Legal Med, 2016, 130, 915-922) (of record and cited on the IDS filed on 3/24/22) teach that ZO-1 (Tjp1) protein and/or mRNA downregulation has been reported in several heart failure models as well as in the failing human heart (page 921) and therefore clearly decreasing Tjp1 would not predictably treat any heart disease that would benefit from heart cells regeneration.
It is noted that the claims are directed to delivery of any Tjp1 inhibitor that is a nucleic acid and binds to any mRNA encoding Tjp1 at any level of complementarity.  The claims encompass delivery of any possible nucleic acid of any length or structure that binds to a single nucleotide of any mRNA encoding any Tjp1 sequence.  Delivery of such a broad genus of compounds that have very little specificity to any specific target sequence would not likely result in treatment of any possible heart disease that would benefit from heart cells regeneration.
The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of treating a large and undefined genus of heart diseases encompassing in vivo effects.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of any Tjp1 inhibitor in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful treatment of any heart disease that would benefit from heart cells regeneration.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).

Applicant argues that despite a teaching in the art that Tjp1 levels are lower in the failing heart, but upregulated in dilated and ischemic cardiomyopathy, applicant has identified the role of Tjp1 in suppressing CM proliferation.  However, this finding by applicant is enabling for a method of suppressing CM proliferation via inhibition of Tjp1 with the inhibitory compounds exemplified in the specification, which is not commensurate in scope with a method of treating any possible heart disease.  The specification does not draw an adequate nexus between suppression of CM proliferation and the treatment of any possible heart disease that would benefit from heart cells regeneration.
Applicant argues the although Xue et al. teaches that ZO-1 mRNA is downregulated in the failing heart  (page 921), the teaching was based on three cited references. It is noted that the teachings of Xue et al. are not limited to the references argued by applicant.  Xue et al. teaches that in their study, ZO1 mRNA were lower in the bilateral ventricles, for example.   
Applicant argues that Ai et al. and Dupont et al. (cited by Xue et al.) focus on reduction of Cx43 rather than ZO-1.  It is noted that Xue et al. cites 39 references and does not disclose that all teachings regarding ZO-1 expression were based upon Ai or Dupont.  The actual teachings of Xue et al. were relied upon by the examiner, which are not obviated by any of the teachings of Ai et al. or Dupont et al.  
Applicant argues that Laing et al. is limited to ZO-1 expression in ventricular myocardium from hearts of patients in end-stage heart failure, obtained at transplant.  It is noted that this is a species of the instant genus of any possible heart disease.  Laing et al. teaches that normal expression of ZO-1 is required for interaction with Cx43 for appropriate assembly and function of Cx43 gap junctions in the heart (abstract).  Applicant argues that the teachings of Laing et al. are for a specific patient population, although the patient population is encompassed in the instant claim language of any heart disease that would benefit from heart cells regeneration.
Applicant argues that Alexandra et al. report higher ZO-1 protein or mRNA in congestive heart failure and state that this is contradictory to Laing et al.  It is noted that the reference referred to by applicant has not been cited on an IDS or supplied for review.  Although the examiner does not have the reference for review or any specific citation of the reference other than the author name, from applicant’s arguments it does not appear that the failing hearts taught by Alexandra et al. are identical to those taught by the other references.  Applicant is comparing different species of heart diseases.  It is noted that each fall within the instantly recited broad genus of any heart disease that would benefit from heart cells regeneration.
The examiner has not stated that inhibition of ZO-1 would not treat some heart diseases, but rather has stated that the specification is not enabling for the treatment of any possible heart disease and there is art that teaches that in some species of heart diseases, inhibition of ZO-1 would not be beneficial.
It is noted that regardless of the teachings of the cited references, the specification is not enabling for the full scope of the instant claims. The teachings of the specification do not negate each teaching of the prior art and do not enable inhibition of ZO-1 predictably treating every possible heart disease, even those that have not been shown to rely upon ZO-1 expression alone or CM proliferation.


Claims 25-43, 45, and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
At the outset, it is noted that the claims do not recite a specific TJP1 nucleotide sequence by SEQ ID NO, but rather refer to the broad genus of TJP1 sequences.
The claims encompass a method of introducing any type and structure of nucleic acid that binds to any TJP1 sequence at any level of complementarity (i.e. a single nucleotide) to inhibit the expression of any TJP1 sequence, as well as encompass any TJP1 homolog or allele from any species known or yet to be discovered of TJP1, as well as DNA genomic fragments, spliced variants or fragment that retains TJP1-like activity.  
The specification discloses that the term Tjp1 (Tight Junction Protein 1) and ZO-1 (Zonula Occludens-1) are used interchangeably. The terms “Tjp1” and “ZO-1” refers to an actin-binding scaffold protein that in cardiomyocytes localizes to the intercalated disc [0022]. The specification does not adequately describe which specific sequences are intended to be included in the recitation of Tjp1 inhibitor.
Although the specification discloses some inhibitory molecules such as siRNA, shRNAs, antisense oligonucleotides, gapmers, and shAON, the specification does not describe an adequate species of inhibitory molecules to demonstrate that applicant was in possession of the claimed molecules within the instant method at the time the invention was made.  The instant genus of inhibitory molecules is very large, including aptamers, triplexes, and miRNAs, for example.  Additionally, the agents are not required to be specifically targeted/complementary to any specific target sequence. 
Furthermore, although the specification discloses inhibitory agents that are specific for a TJP1 sequence, the specification does not describe such agents directed to any other species of TJP1 to describe the instantly claimed genus of any TJP1.  Each of the instantly disclosed agents is targeted to a single sequence, although the claims are drawn to any TJP1.  One of ordinary skill in the art could not make such agents to any TJP1 without knowledge of the sequence and knowledge of the types of inhibitory molecules.  Given the breadth of sequences embraced in the instantly claimed genus, one could not envision the member agents that target such a broad genus.
Not only is applicant claiming inhibiting any TJP1 with any type of inhibitor, but is also claiming to treat any heart disease where heart cells regeneration is beneficial, which is a genus of heart diseases that has not been adequately described in the specification.  Without further description of the genus, one would not be able to recognize which heart diseases are necessarily included or excluded from the genus.
It is noted that the claims are directed to delivery of any Tjp1 inhibitor that is a nucleic acid and binds to any mRNA encoding Tjp1 at any level of complementarity.  The claims encompass delivery of any possible nucleic acid of any length or structure that binds to a single nucleotide of any mRNA encoding any Tjp1 sequence.  The specification does not adequately describe the structure required for the function of treatment of any possible heart disease that would benefit from heart cells regeneration.

Therefore, the scope of the claimed invention is broad and the skilled artisan would not be able to envisage the entire genus claimed of agents that inhibit the expression of any TJP1 and treat any heart disease that would benefit from heart cells regeneration such that the skilled artisan would recognize that the applicant was in possession of the claimed genus at the time of filing.  

Applicant argues that one of ordinary skill in the art would be able to obtain the sequence of a particular protein of interest and suitable isoforms given the identification of the target protein.  However, the instant claims are not limited to any specific protein sequence but rather broadly recite “Tjp1”.  The specification does not limit the term “Tjp1” to any specific genus of sequences, but rather broadly describes Tjp1.  One would not be able to recognize what sequences are necessary included or excluded from the instantly recited genus without further description.  One would not be able to readily recognize what level of variance from what specific sequence is intended to be encompassed by the term “Tjp1”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY H BOWMAN/Primary Examiner, Art Unit 1635